Name: Commission Regulation (EEC) No 1963/88 of 4 July 1988 amending Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder
 Type: Regulation
 Subject Matter: prices;  agricultural structures and production;  agricultural activity;  agricultural policy
 Date Published: nan

 Official Journal of the European Communities No L 173/95. 7 . 88 COMMISSION REGULATION (EEC) No 1963/88 of 4 July 1988 amending Regulation (EEC) No 1528/78 laying down detailed rules for the appli ­ cation of the system of aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 3996/87 (2), and in particular Article 6 (3) thereof, Whereas Article 3 of Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (3), as last amended by Regulation (EEC) No 1 173/87 (4), provides that in certain cases the average world market price is to be determined on the basis of the price for competing products ; whereas the competing products in question are defined in Article 3 of Commission Regulation (EEC) No 1528/78 (*), as last amended by Regulation (EEC) No 2334/87 (6) ; whereas, among those competing products, barley was valued for the 1987/88 marketing year for dried fodder at the intervention price plus a fixed amount equal to 10 ECU per tonne ; whereas barley must be valued at a price which is closer to the real market situation ; whereas, to that end, the fixed amount which is added to the intervention price for barley should be abolished ; whereas Regulation (EEC) No 1528/78 should be amended accordingly ; Whereas the Management Committee for Dried Fodder has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1528/78 is hereby amended as follows : 1 . The second subparagraph of Article 3 (3) is replaced by the following : 'For the purposes of determining the value of barley, reference shall be made to the intervention price for barley. That price shall be equal to the average of the intervention prices for barley valid during the barley marketing year in which the month for which the average world market price is determined falls.' 2. Article 5 (4) is replaced by the following : '4. Where, pursuant to paragraph 3 and Article 6, the average world forward market price is determined in accordance with Article 3 of Regulation (EEC) No 1417/78, the price for barley to be taken into account shall be equal to the average of the intervention prices for barley valid during the barley marketing year in which the month for which the average world forward market price is determined falls.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 142, 30 . 5 . 1978 , p . 1 . 0 OJ No L 377, 31 . 12. 1987, p. 35. « OT No L 171 , 28 . 6 . 1978 , p . 1 . (4) OJ No L 113, 30. 4. 1987, p . 13 . 0 OJ No L 179, 1 . 7 . 1978 , p. 10 . ( «) OJ No L 210, 1 . 8 . 1987, p. 63 .